PER CURIAM.
This matter before the court presents no legal issues for review. It is strictly before us regarding a review of the factual findings of the workers’ compensation judge. Factual findings of a workers’ compensation judge may not be disturbed on appeal unless we find the workers’ compensation judge was clearly wrong or manifestly erroneous. Rosell v. ESCO, 549 So.2d 840 (La.1989). Upon reviewing the record as a whole, we find no manifest error in the ruling of the workers’ compensation judge. Accordingly, the judgment of the workers’ compensation judge is af*515firmed. All costs of this appeal are assessed to the appellant.
AFFIRMED.